Name: COMMISSION REGULATION (EC) No 502/96 of 22 March 1996 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  animal product
 Date Published: nan

 No L 75/ 16 | EN I Official Journal of the European Communities 23 . 3 . 96 COMMISSION REGULATION (EC) No 502/96 of 22 March 1996 determining the percentage of quantities covered by applications for export licences for poultrymeat which may be accepted txve ends; whereas there is a risk that the issue of licences for the quantities applied for from 18 to 20 March 1996 may lead to an overrun in the quantities of the products concerned normally disposed of by way of trade; whereas applications covering the products concerned in respect of which export licences have not yet been granted should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1372/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the poul ­ trymeat sector ('), as last amended by Regulation (EC) No 1 80/96 (2), and in particular Article 3 (4) thereof, Whereas Regulation (EC) No 1372/95 provides for specific measures where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns or where there is a risk that they will be exceeded, taking account of the limit referred to in Article 8 (1 1 ) of Council Regulation (EEC) No 2777/75 (3), as last amended by Commission Regulation (EC) No 2916/95 (4), and/or the corresponding expenditure during the period in question; Whereas uncertainty is a feature of the market in certain poultrymeat products; whereas the impending adjustment of the refunds applicable to those products has led to the submission of applications for export licences for specula ­ HAS ADOPTED THIS REGULATION: Article 1 No further action shall be taken in respect of applications pending for export licences for poultrymeat submitted pursuant to Regulation (EC) No 1372/95 in respect of categories 3 to 8 of the Annex to that Regulation which should have been issued from 25 March 1996. Article 2 This Regulation shall enter into force on 25 March 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 133, 17. 6. 1995, p. 26. (2) OJ No L 25, 1 . 2. 1996, p. 27. 0 OJ No L 282, 1 . 11 . 1975, p. 77. (4) OJ No L 305, 19 . 12 . 1995, p. 49.